Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendment filed 1/5/21 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 6, 7, 9, 12, and 17 have been amended, claims 8 and 10 have been cancelled, and claims 1 and 22 are new. Claims 1-7, 9, and 11-22 remain pending in the application.
Double Patenting
Based on the amendments made to the claims the provisional double patenting rejection raised in the Non-Final Office Action mailed 10/6/20 (hereinafter “Office Action”) is maintained.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 16/393354 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as show by representative claim 1:
Claim 1
Application no. 16/393269 claim 1
1. A health monitoring system configured to monitor health of one or more individuals within an internal cabin of a vehicle, the health monitoring system comprising:
1. A health monitoring system configured to monitor health of one or more individuals within an internal cabin of a vehicle, the health monitoring system comprising:
 one or more group health monitoring devices associated with one or more attendants who are responsible for taking care of the one or more individuals, wherein the one or more group health monitoring devices receive health signals including health data including hydration level of the one or more individuals within the internal cabin from one or more personal health assessment devices associated with the one or more individuals, wherein the one or more personal health assessment devices comprise:
one or more personal health assessment devices associated with the one or more individuals, wherein the one or more personal health assessment devices obtain health data including hydration level from the one or more individuals and output health signals including the health data to one or more group health monitoring devices associated with one or more attendants who are responsible for taking care of the one or more individuals, wherein the one or more personal health assessment devices comprise:

a health assessment control unit; and
an imaging device in communication with the health assessment control unit wherein the imaging device captures image data of the one or more individuals associated with the one or more personal health assessment devices, wherein the health assessment control unit analyzes the image data to determine the health data including the hydration level.
an imaging device in communication with the health assessment control unit, wherein the imaging device captures image data of the one or more individuals associated with the one or more personal health assessment devices, and wherein the health assessment control unit analyzes the image data to determine the health data including the hydration level.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Drawings
Based on the drawing filed with the Response, the drawing objection raised in the Office Action is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 21 recites the phrase “wherein the health assessment control unit determines the health data including the hydration level by analyzing the image data of coloration below or within eyes of the one or more individuals.” However, the specification lacks sufficient support in the disclosure for what computer components and algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. As such claim 21 is rejected under §112(a) for failing to comply with the written description requirement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7, 9, and 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7, 9, 11, and 21 are drawn to a system for monitoring the health of individuals, which is within the four statutory categories (i.e., machine). Claims 12 – 20 and 22 are drawn to a method for monitoring the health of individuals, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A health monitoring system configured to monitor health of one or more individuals within an internal cabin of a vehicle, the health monitoring system comprising: 
one or more group health monitoring devices associated with one or more attendants who are responsible for taking care of the one or more individuals, wherein the one or more group health monitoring devices receive health signals including health data including hydration level of the one or more individuals within the internal cabin from one or more personal health assessment devices associated with the one or more individuals, wherein the one or more personal health assessment devices comprise:
a health assessment control unit; and 
an imaging device in communication with the health assessment control unit, wherein the imaging device captures image data of the one or more individuals associated with the one or more personal health assessment devices, and wherein the health assessment control unit analyzes the image data to determine the health data including the hydration level.
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because analyzing image data to determine health data including hydration level is an observation/evaluation/judgment/analysis that can be performed in the human mind; and/or (b) “a certain method of organizing human activity” because receiving health data of an individual allowing attendants to take care of the individuals and analyzing image data to determine health data including hydration level, under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components (i.e. one or more group health monitoring devices and one or more personal health assessment devices including a control unit and an imaging device).  Any limitations not identified above as part of the mental process/certain method of organizing human activity are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 12 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 12 is that Claim 12 recites a method, whereas Claim 1 recites a system. 
Dependent claims 2-7, 9, 11 and 13-22 include other limitations for example claims 2, 4-6, 13, and 15-17 recite further details as to how/what information is output by the generic computer claims 3, 9, 14, 19, 22, and 24 recite further generic computer structures that the personal/group health assessment devices include that may be used to obtain data or obtain help, i.e., a control unit, an electronic screen, and a call button, claims 7 and 18 recite further details as to how information is received via generic computer structures, e.g., from a plurality of personal health assessment devices or group health monitoring devices, claims 11 and 20 recite further details as to data being stored in the database and the additional abstract idea of predicting future inventory for the vehicle based on the stored data, e.g., route data, claims 21 and 23 recite further details as to how the abstract idea is carried out, e.g., by observing color variation; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 12.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1-7, 9, and 11-22 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the 
1. A health monitoring system configured to monitor health of one or more individuals within an internal cabin of a vehicle, the health monitoring system comprising: 
one or more group health monitoring devices associated with one or more attendants who are responsible for taking care of the one or more individuals, wherein the one or more group health monitoring devices receive health signals including health data including hydration level of the one or more individuals within the internal cabin from one or more personal health assessment devices associated with the one or more individuals, wherein the one or more personal health assessment devices comprise:
a health assessment control unit; and 
an imaging device in communication with the health assessment control unit, wherein the imaging device captures image data of the one or more individuals associated with the one or more personal health assessment devices, and wherein the health assessment control unit analyzes the image data to determine the health data including the hydration level.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0050]-[0051], [0059]-[0060], [0079]-[0082], and [0107]-[0117] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed one or more group health monitoring devices and one or more personal health assessment devices including a control unit and an imaging device) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving health data at the group health assessment devices and data output by outputting information from the personal health assessment devices or the group health monitoring devices as discussed in claims 2, 4-6, 7, 13, and 15-17; further the image device which merely adds the additional elements of where the information is received from e.g., from an imaging device; and further the electronic screen of claims 22 and 24 which merely adds the additional element of where the data is outputted to – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “one or more group health monitoring devices,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:

When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structures (one or more group health monitoring devices and one or more personal health assessment devices including a control unit and an imaging device) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0050]-[0051], [0059]-[0060], [0079]-[0082], and [0107]-[0117] of Applicant’s originally filed specification) – e.g., Applicant’s specification discloses that the additional elements identified above comprise a plurality of different types of generic computing systems, e.g., a handheld smart device, a smart phone, tablet, or computer workstation including an imaging device that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a similarly, the current invention merely adds the words “apply it” to the abstract idea of receiving health data of an individual allowing attendants to take care of the individuals and analyzing image data to determine health data including hydration level by utilizing one or more group health monitoring devices and one or more personal health assessment devices including a control unit and an imaging device which are disclosed in the specification as general purpose handheld smart device, a smart phone, tablet, or computer workstation including a camera;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving health data at the group health assessment devices and data output by outputting information from the personal health assessment devices or the group health monitoring devices as discussed in claims 2, 4-6, 7, 13, and 15-17; further the image device which merely adds the additional elements of where the information is received from e.g., from an imaging device; and further the electronic screen of claims 22 and 24 which merely adds the additional element of where the data is outputted to – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “one or more group health monitoring devices,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that 
The dependent claims 2-7, 9, 11 and 13-22 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2, 4-6, 13, and 15-17 recite further details as to how/what information is output by the generic computer structures, claims 3, 9, 14, 19, 22, and 24 recite further generic computer structures that the personal/group health assessment devices include that may be used to obtain data or obtain help, i.e., a control unit, an electronic screen, and a call button, claims 7 and 18 recite further details as to how information is received via generic computer structures, e.g., from a plurality of personal health assessment devices or group health monitoring devices, claims 11 and 20 recite further details as to data being stored in the database and the additional abstract idea of predicting future inventory for the vehicle based on the stored data, e.g., route data, claims 21 and 23 recite further details as to how the abstract idea is carried out, e.g., by observing color variation; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received health data) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore claims 1-7, 9, and 11-22 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 12-15, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0338857 to Sampigethaya in view of US 2014/0276090 to Breed and further in view of US 2017/0202505 to Kirenko et al (hereinafter “Kirenko”) (provided in IDS filed 10/28/20).
Regarding claim 1, Sampigethaya discloses a health monitoring system configured to monitor health of one or more individuals within an internal cabin of a vehicle (Abstract), the health monitoring system comprising: 
([0038] & [0051] disclose the cabin crew interface receives health information, e.g., collected by sensors in each of the passengers seats so as to provide information tailored for each individual passenger, i.e., associated with, of the passengers and displays it to the cabin crew so they may respond as appropriate, which is interpreted as the device is associated with one or more attendants responsible for taking care of the passengers in the cabin. [0031] & [0052] disclose that the flight crew and the cabin crew may include the same individuals, therefore the flight deck displays, which also display passenger health data are also interpreted as being group heath monitoring devices associated with one or more attendants. [0082] discloses that they system includes the ability to obtain hydration levels of the passengers) wherein the one or more personal health assessment devices comprise a health assessment control unit ([0033] discloses that the health system controller 110 may be implemented at the passenger seat, interpreted as being part of the personal health assessment devices, the controller is interpreted as being a control unit and Fig. 1 & [0034]-[0038] disclose that the sensors 130 receive health data from the passenger and [0120] disclose that each block of the figures represent a module.).
Sampigethaya does not disclose wherein the one or more personal health assessment devices further comprises an imaging device in communication with the health assessment control unit, wherein the imaging device captures image data of the one or more individuals associated with the one or more personal health assessment devices, wherein the health assessment control unit analyzes the image data to determine the health data including the hydration level.


Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems before the effective filing date of the claimed invention to modify the health monitoring system disclosed by Sampigethaya to incorporate for each personal health assessment device to comprise an imaging device in communication with the health assessment control unit, wherein the imaging device captures image data of at least one of the individuals, and wherein the health assessment control unit analyzes the image data to determine the health data as taught by Breed in order to determine if the temperature of the person being monitored is normal or indicative of a medical problem, e.g., see Breed [0148] & [0150], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Kirenko teaches that it was old and well known in the art of health monitoring systems, before the effective filing date of the claimed invention, for a health assessment control unit to include a hydration assessment module that analyzes images of the one or more individuals to determine a hydration level of the one or more individuals ([0015], [0022]-[0023], [0065]-[0067] teaches that the device for obtaining data is e.g., a video camera that records video data or image data, which is then 
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems before the effective filing date of the claimed invention to modify the health monitoring system disclosed by Sampigethaya to incorporate the a hydration assessment module that analyzes images of the one or more individuals to determine a hydration level of the one or more individuals as taught by Kirenko in order to determine hydration level of an individual because it is a key factor of the health of the individual, e.g., see Kirenko [0003], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 2, depending on claim 1, Sampigethaya  further discloses wherein the health data of the one or more individuals is shown on the one or more group health monitoring devices ([0051]-[0052] disclose that the health information of the individual passengers is displayed on the display devices).

Regarding claim 3, depending on claim 1, Sampigethaya further discloses wherein the one or more group health monitoring devices comprises a group monitoring control unit that receives the health signals from the one or more personal health assessment devices (Figs. 1 & 7 and [0033] & [0101] disclose that the one or more group monitoring devices include the system controller, including a processor, which receives the passenger health information from the personal health assessment devices including sensors 130).

(Fig. 1 & [0051]-[0052], [0088]-[0089] disclose that the health information of the individual passengers is displayed on the display devices).

Regarding claim 7, depending on claim 1, Sampigethaya further discloses wherein the one or more personal health assessment devices obtain the health data from the one or more individuals and output health signals including the health data including the hydration level to the one or more group health monitoring devices (Fig. 1, [0034]-[0038], [0051] & [0082] disclose health information may be collected by sensors 130 in each of the passengers seats, interpreted as one or more personal health assessment devices, and sends the collected health information, which includes hydration level, for each individual passenger to the group health monitoring devices including the passenger health controller 118 and the cabin crew interface 146.).

Claim 12 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above.

Claim 13 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for substantially the same reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.



Claim 18 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 21, depending on claim 1, although Sampigethaya discloses measuring hydration level and a health assessment control unit (see above claim 1), Sampigethaya does not disclose the hydration level is determined by analyzing the image data of coloration below or within eyes of the one or more individuals.
Kirenko teaches that it was old and well known in the art of health monitoring systems, before the effective filing date of the claimed invention, for the hydration level to be determined by analyzing the image data of coloration below or within eyes of the one or more individuals ([0015], [0022]-[0023], [0065]-[0067] teaches that the device for obtaining data is e.g., a video camera that records video data or image data, which is then processed by an analysis unit, i.e., processing module, of the system to determine the hydration level of an individual by determining “color changes due to time variant blood perfusion.” Further, [0057] discloses that this information is derived by capturing image frames of a region of interest of the subject, where the region of interest includes a face portion of the subject, interpreted as including below or within the eyes of the subject.) to determine hydration level of an individual because it is a key factor of the health of the individual. See Kirenko [0003].
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems before the effective filing date of the claimed invention to modify the health monitoring system disclosed by Sampigethaya to incorporate for the hydration level to be determined by analyzing the image data of coloration below or within eyes of the one or more individuals as taught by Kirenko in 

Claims 5 and 16 are rejected as being unpatentable under Sampigethaya in view of Breed and further in view of Kirenko and further in view of US 2014/0282684 to Keen et al (hereinafter “Keen”)
Regarding claim 5, depending on claim 4, Sampigethaya does not explicitly disclose wherein the screen shows a seat location, a health status at the seat location, and a checked indication for the seat location1.
Keen teaches that it was old and well known in the art of conveying passenger information, before the effective filing date of the claimed invention, for the screen shows a seat location, a status at the seat location, and a checked indication for the seat location ([0225], [0261]-[0262] teach displaying a seat location including row and seat number of the passenger, a status of the passenger, e.g., in need of headphones, and completion of the transaction interpreted as a checked indication) to help the flight attendants tend to the needs of the passengers by identifying the location of the passenger. See Keen [0261]-[0262].
Therefore, it would have been obvious to one of ordinary skill in the art of conveying passenger information before the effective filing date of the claimed invention to modify the passenger information system disclosed by Sampigethaya to incorporate for the screen to show a seat location, a 

Claim 16 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for substantially the same reasons as given above.

Claims 6 and 17 are rejected as being unpatentable under Sampigethaya in view of Breed and further in view of Kirenko and further in view of US 2010/0223071 to Kland et al (hereinafter “Kland”).
Regarding claim 6, depending on claim 4, Sampigethaya e.g., [0051]-[0052] disclose displaying passenger information to cabin crew allowing the cabin crew to take appropriate action the passengers needs.
Sampigethaya does not explicitly disclose an alert indicia to indicate prioritized attention based on degrees of need regarding health status of the one or more individuals.
Kland teaches that it was old and well known in the art of monitoring health data, before the effective filing date of the claimed invention, for a monitoring system to include an alert indicia to indicate prioritized attention based on degrees of need regarding health status of the one or more individuals ([0056] teaches alert indicia may be displayed with distinctive visible indicia such as colors to indicate, e.g., that a particular patient must be attended to first, i.e., prioritized attention is needed) to indicate the relative priority or the individual. See Kland [0056].
Therefore, it would have been obvious to one of ordinary skill in the art of monitoring health data before the effective filing date of the claimed invention to modify the passenger monitoring system disclosed by Sampigethaya to incorporate the an alert indicia to indicate prioritized attention based on 

Claim 17 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Claims 9 and 19 are rejected as being unpatentable under Sampigethaya in view of Breed and further in view of Kirenko and further in view of "Panasonic Avionics Delivers a Series of Inflight Entertainment Industry Firsts to Emirates" published by Panasonic, 11/12/17 (hereinafter “Panasonic”).
Regarding claim 9, depending on claim 1, Sampigethaya discloses wherein the one or more personal health assessment devices further comprises a user interface in communication with the health assessment control unit (Figs. 1&3 and [0041]-[0044], [0072]-[0074] disclose providing the passenger with a user interface, e.g., as part of a flight entertainment system, including a processor to interact with their personal recorded health information).
Sampigethaya does not disclose wherein the user interface comprises a virtual call button.
Panasonic teaches that it was old and well known in the art of providing services to airplane passengers, before the effective filing date of the claimed invention, for the user interface comprises a virtual call button (the section titled First Class discloses a controller including a plurality of buttons including the functionality of making a virtual video call to a flight attendant for room service, interpreted as a virtual call button) to allow passengers to communicate in real time with an attendant. See Panasonic First Class.
.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sampigethaya in view of Breed and further in view of Kirenko and further in view of US 2014/0058755 to Macoviak.
Regarding claim 11, depending on claim 1, Sampigethaya further discloses: a health statistics database that stores group health data compiled by the one or more group health monitoring devices (Figs 1&2, [0063] & [0104] disclose that the received passenger health information is stored in information storage which could be hard drive, a flash memory, a rewritable optical disk, a rewritable magnetic tape, or some combination). 
Sampigethaya does not disclose an inventory prediction control unit in communication with the health statistics database, wherein the inventory prediction control unit analyzes the group health data stored in the health statistics database to predict future inventory for the vehicle.
Macoviak teaches that it was old and well known in the art of monitoring the health of individuals, before the effective filing date of the claimed invention, an inventory prediction control unit in communication with the health statistics database, wherein the inventory prediction control unit analyzes the group health data stored in the health statistics database to predict future inventory for the vehicle ([0086], [0215]-[0218] and [0238]-[0239] teaches using prior patient health data, e.g., population data to predict inventory of medical items in the internal cabin of a vehicle; [0035]-[0036], [0289] 
Therefore, it would have been obvious to one of ordinary skill in the art of monitoring the health of individuals before the effective filing date of the claimed invention to modify the aircraft passenger monitoring system disclosed by Sampigethaya to incorporate the an inventory prediction control unit in communication with the health statistics database, wherein the inventory prediction control unit analyzes the group health data stored in the health statistics database to predict future inventory for the vehicle as taught by Macoviak in order to make future predictions more efficient and accurate, e.g., see [0218], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 20 recites substantially similar limitations as those already addressed in claim 11, and, as such, is rejected for substantially the same reasons as given above.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sampigethaya in view of Breed and further in view of Kirenko and further in view of US 2018/0033174 to Kimura.
Regarding claim 22, depending on claim 1, Sampigethaya further discloses that the one or more group health monitoring devices comprises an electronic screen that shows the health data (Fig. 1 [0051] disclose that the health information is displayed on the cabin crew interface which includes a display screen, interpreted as an electronic display screen).
Sampigethaya is silent as to if the electronic screen shows both the image data and health data.
(Fig. 5 & [0117]-[0118] teaches that the health info, e.g., relative age of your skin compared to your actual age, is displayed on the same electronic screen as the captured image. See generally [0117]-[0124]) to solve the problem of displaying a health result in an intuitively to understand manner, i.e., by displaying both the image data and the health information on the same screen. See Kimura [0006]-[0007].
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems before the effective filing date of the claimed invention to modify the health monitoring system disclosed by Sampigethaya to incorporate for the electronic screen shows both the image data and health data as taught by Kimura in order to solve the problem of displaying a health result in an intuitively to understand manner, i.e., by displaying both the image data and the health information on the same screen, e.g., see Kimura [0006]-[0007], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Response to Arguments
Applicant's arguments filed in the Response directed toward the 101 rejection of the claims have been fully considered but they are not persuasive.
Applicant’s response to the 101 rejection states on p. 8 of the Remarks that: 
An imaging device, such as a camera, is not human in nature. A human being cannot capture image data as an imaging device does. Such features are not mental processes. Further, capturing imaging data via an imaging device clearly provides a practical application in relation to the claims. For at least these reasons, the Applicant respectfully submits that the claims are subject matter eligible and request reconsideration of the rejections under 35 U.S.C. 101.

Therefore Applicant’s argument directed toward the 101 rejection of the claims is not persuasive and the rejection is maintained.

Applicant's arguments filed in the Response directed toward the 103 rejection of the claim 10 rejected in the Office Action mailed 10/6/20 which Applicant states limitations have now been incorporated into claims 1 and 12 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686    

/DEVIN C HEIN/Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the underlined limitation is directed toward nonfunctional descriptive material because no functional link exists between the specific information displayed on the screen and the functions performed by the group health monitoring devices. Specifically, the underlined claim limitation is directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer. Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to have substituted the claimed element(s) with any other element(s) to achieve a predictable result. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. MPEP 2111.05 (see also In re Gulack)